Name: Commission Implementing Regulation (EU) NoÃ 311/2011 of 31Ã March 2011 replacing Annex I to Council Regulation (EC) NoÃ 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Implementing Regulation
 Subject Matter: international trade;  America;  EU finance;  trade;  tariff policy
 Date Published: nan

 1.4.2011 EN Official Journal of the European Union L 86/51 COMMISSION IMPLEMENTING REGULATION (EU) No 311/2011 of 31 March 2011 replacing Annex I to Council Regulation (EC) No 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 673/2005 of 25 April 2005 establishing additional customs duties on imports of certain products originating in the United States of America (1), and in particular Article 3 thereof, Whereas: (1) As a result of the United States failure to bring the Continued Dumping and Subsidy Offset Act (CDSOA) in compliance with its obligations under the World Trade Organisation (WTO) agreements, Regulation (EC) No 673/2005 imposed a 15 % ad valorem additional customs duty on imports of certain products originating in the United States of America as from 1 May 2005. In conformity with the WTO authorisation to suspend the application of concessions to the United States, the Commission shall adjust the level of suspension annually to the level of nullification or impairment caused by the CDSOA to the Community at that time. (2) The CDSOA disbursements for the most recent year for which data are available relate to the distribution of anti-dumping and countervailing duties collected during the Fiscal Year 2010 (1 October 2009-30 September 2010). On the basis of the data published by the United States Customs and Border Protection, the level of nullification or impairment caused to the European Union is calculated at USD 9,96 million. (3) Since the level of nullification or impairment and consequently of suspension has decreased, the 19 products of Annex II which were added in 2010 to the list in Annex I to Regulation (EC) No 673/2005 should be removed first from the list in Annex I to that Regulation. Eleven products of Annex I to Regulation (EC) No 673/2005 should then be withdrawn from Annex I to that Regulation following the order of that list. (4) The effect of a 15 % ad valorem additional customs duty on imports from the United States of the products in the amended Annex I represents, over 1 year, a value of trade that does not exceed USD 9,96 million. (5) To make sure that there are no delays in the customs clearance of goods removed from the scope of the 15 % ad valorem additional customs duty, this Regulation should enter into force on the day of its publication. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on trade retaliation, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 673/2005 is replaced by the text of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 110, 30.4.2005, p. 1. ANNEX ANNEX I The products on which additional duties are to apply are identified by their eight-digit CN codes. The description of products classified under these codes can be found in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) as amended by Council Regulation (EC) No 493/2005 (2). 0710 40 00 9003 19 30 8705 10 00 (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 82, 31.3.2005, p. 1.